DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 09, 2022 has been entered.

Response to Amendment
- Claims 1-20 are pending.
- Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS provided: Stiles et al. (Pub. No. US 2009/0186611 A1; hereinafter Stiles).
Regarding claim 1, Stiles discloses a system to facilitate connectivity between a user device on board a moving platform and a network, (See ¶0058, users 52 may access the broadband ground-to-aircraft network via a WiFi wireless access point (WAP) 54 in the aircraft cabin 51) the system comprising: a first mechanically steerable antenna on the moving platform configured to be pointed toward a base station,(See ¶0016, aircraft transceivers operated on a steerable platform and transmit a narrow beam towards its currently assigned GS; See ¶0020, The aircraft transceiver may include an aircraft antenna mounted to the aircraft, an aircraft transceiver carried by the aircraft and in communication with the aircraft antenna) wherein the base station is capable of being communicatively coupled to the network, (See ¶0016, The GS transceivers typically are also at, or at least co-located with, the terrestrial network access points (NAPs) via broadband connections to the NAP's communications service provider.) and includes a second mechanically steerable antenna configured to be pointed toward the moving platform, includes a receiver capable of being communicatively coupled to the second mechanically steerable antenna (See ¶0019, Each of the plurality of ground stations may include a ground station transceiver including a ground station antenna carried by a mechanically steered platform; See ¶0063, Using the contents of service reply message 92, the GS data transceiver may program its transceiver and steer its antenna in readiness from communication with the aircraft)  and to receive a first transmission from the moving platform, (See 0062-0064,  The aircraft data transceiver preferably exchanges a test data message 94 with the GS data transceiver. If that exchange is successful, the data transceivers may begin exchanging live user data messages; See 0083,  a transmission being sent from the aircraft transceiver and being received by the ground station antenna subsystem.) includes a transmitter capable of being communicatively coupled to the second mechanically steerable antenna (See 0042, Each GS transceiver 11 includes an antenna 15 mounted on a mechanically-steered platform 23. Electronics of the transceiver 11 are preferably mounted on the platform 23. Two stepper motors may position the antenna 15 under direction of the processor in the transceiver 11; See 0073,will appreciate that the invention is preferably carried out wherein signals are transmitted between the ground stations 10 and the aircraft 14 flying overhead) and to transmit a second transmission to the moving platform, (See 0042, Each GS transceiver 11 includes an antenna 15 mounted on a mechanically-steered platform 23. Electronics of the transceiver 11 are preferably mounted on the platform 23. Two stepper motors may position the antenna 15 under direction of the processor in the transceiver 11; See 0073,will appreciate that the invention is preferably carried out wherein signals are transmitted between the ground stations 10 and the aircraft 14 flying overhead) and includes a management device (See 0023, a processor in communication with the ground station transceiver) capable of being provided with a moving platform location of the moving platform to steer the second mechanically steerable antenna toward the moving platform based on the moving platform location; (See ¶0072, typical ground station antenna 102 that may be carried by a mechanically steered platform. As illustrated, the ground station antenna is moveable in the X, Y and Z axes so as to advantageously provide enhanced pointing capabilities. These steering capabilities advantageously allow the ground station antenna 102 to be readily pointed to an aircraft with which it is connected to; See ¶0042,  Steering may, for example, be based on GPS location information which is preferably provided with traffic bursts received from the aircraft 14 transceiver 16 or the aircraft beacon transceiver 12; See ¶0016, This Service Request identifies the aircraft, validates its network license and reports its GPS location. An idle GS terminal within range of the aircraft will respond to the Service Request by transmitting a Service Accept message to the aircraft. This message will contain the GPS location of the accepting GS terminal. Once the GS and the aircraft have each other's exact location, the transceiver antennas are fine-pointed towards each other and a broadband wireless connection is established; See ¶0055, As the aircraft moves, both the aircraft transceiver (not shown) and the associated GS transceiver 41 track each other based on their respective GPS information.) a transmitter on the moving platform capable of being communicatively coupled to the first mechanically steerable antenna and to transmit the first transmission to the base station;(See 0025, Signals transmitted between the aircraft transceiver and the plurality of ground station transceivers may be transmitted using a high frequency so that a transmission beam associated with the signals being transmitted is narrow; See 0064, The aircraft data transceiver preferably exchanges a test data message 94 with the GS data transceiver) a receiver on the moving platform capable of being communicatively coupled to the first mechanically steerable antenna and to receive the second transmission from the base station; (See 0064, The aircraft data transceiver preferably exchanges a test data message 94 with the GS data transceiver; See 0090, of a plurality of ground stations in communication with a respective plurality of aircraft to transmit and receive signals to and from the respective plurality of aircraft) a moving-platform management device on the moving platform, .(See ¶0025, aircraft terminal processor in communication with the aircraft antenna to track the aircraft antenna towards the ground station transceiver with which it is in communication) wherein the moving- platform management device is capable of being provided with a base station location and to steer the first mechanically steerable antenna to point toward the base station, (See ¶0016, aircraft transceivers operated on a steerable platform and transmit a narrow beam towards its currently assigned GS) and wherein the management device controls the moving platform transmitter and receiver.(See ¶0025, aircraft terminal processor in communication with the aircraft antenna to track the aircraft antenna towards the ground station transceiver with which it is in communication. Signals transmitted between the aircraft transceiver and the plurality of ground station transceivers; See ¶0083, transmission being sent from the ground station antenna subsystem and received by the aircraft transceiver followed by a transmission being sent from the aircraft transceiver and being received by the ground station antenna subsystem)
Regarding claim 4, Stiles discloses the moving platform. (Figure 1, item 14 is aircraft considered a moving platform)
Regarding claim 5, Stiles discloses the moving platform is an airplane. (Figure 1, item 14 is aircraft considered a moving platform)
Regarding claim 6, Stiles disclose the moving platform location is at least in part based on an update estimate of moving platform location. (See ¶0016, the event of a loss of connectivity between the aircraft and the GS, the aircraft will continue to point towards the selected GS, while the NOC directs the tracking of the GS antenna to a predicted path of the airplane.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stiles in view of Smith et al. (Pub. No. US 2004/0032367 A1; hereinafter Smith)
Regarding claim 2, Stiles discloses controlling mechanical pointing of the second mechanically steerable antenna based on position (See ¶0051, The GPS location information of the aircraft and GS may be used to compute the elevation and azimuth angles for the antenna. Refer to the description of FIG. 2 for details about the antenna steerable platform, transceiver and beacon transceiver. The GS transceiver 41 of FIG. 3 is packaged for ground deployment rather than within an aircraft, but the essential elements are similar)
Stiles fails to disclose the base station includes a ADS-B receiver, capable of receiving an ADS-B message includes aircraft position transmitted by the moving platform
Smith discloses the base station includes a ADS-B receiver, (See ¶0033, a "pseudo" ADS-B ground system comprising one or more 1090 MHz remote receiver/transmitters 100) capable of receiving an ADS-B message includes aircraft position transmitted by the moving platform (See ¶0034, ADS-B concept [RTCA ADS-B MASPS], aircraft equipped with ADS-B 130, 120 periodically broadcast their own position information via ADS-B transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify aircraft can use the steering antenna to receive signals from the base station to include the central workstation receives ads-b message indicating the position of the aircraft.
The motivation to combine is to efficiently aggregate location data from all aircraft in the central workstation (See ¶0038).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stiles et al. (Pub. No. US 2009/0186611 A1; hereinafter Stiles) in view of Ohm et al. (Pub. No. US 2011/0182230 A1; hereinafter Ohm).
Regarding claim 3, Stiles fails to disclose the user device.
Ohm discloses disclose the user device. (See ¶0017,data exchanged between the ground-based base stations and the mobile airplane transceiver unit may consist of multiplexed data for the terminals inside the airplane and of signaling both related to the terminals and to the airplane transceiver units.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Stiles to include the ground base station is using a steering antenna to move it for the aircraft. The motivation to combine is efficiently providing broadband (and/or narrowband) communication services to airplanes (to be used by passengers, crew, and/or for automatic exchange of (airline) operational data) (See ¶0002).
Regarding claim 7, Stiles fails to discloses the first and second transmission is sent in conformity with LTE, 4G, 5G, or another cellular standard.
Ohm discloses the first and second transmission is sent in conformity with LTE, 4G, 5G, or another cellular standard. (See ¶0008, Each base station may serve several sectors (cells) of the space above and around it defined by some solid angle. Such an arrangement is very similar to common cellular mobile communication systems (e.g. GSM, UMTS, LTE); See ¶0016, the antenna for the exchange of user data with the ground-based wireless cellular system is a mechanically steered directive antenna or a two-dimensional beamforming antenna array adapted for automatic tracking of the ground-based base stations; See ¶0017,data exchanged between the ground-based base stations and the mobile airplane transceiver unit may consist of multiplexed data for the terminals inside the airplane and of signaling both related to the terminals and to the airplane transceiver units.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Stiles to include the ground base station is using a steering antenna to move it for the aircraft. The motivation to combine is efficiently providing broadband (and/or narrowband) communication services to airplanes (to be used by passengers, crew, and/or for automatic exchange of (airline) operational data) (See ¶0002).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stiles in view of Chandra et al. (Pub. No. US 2019/0268064 A1; hereinafter Chandra).
Regarding claim 8, Stiles fails to disclose the first and second transmission is sent in conformity with an IEEE 802.11 standard.
Chandra discloses the first and second transmissions conform with an IEEE 802.11 standard. (See ¶0025, one or more wireless protocols to communicate between one or more airborne vehicle and one or more ground stations. Example wireless protocols may include protocols according to an 802.11 family of standards; See ¶0023, ACARS communications are messages between aircraft and ground stations via radio)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Stiles in view of Smith and Small to include the communications between ground station and aircraft using IEEE 802.11 protocol. The motivation to combine is unlicensed operations, which serves to create a low barrier for innovation as well as a low compliance cost (See ¶0078).
Claims 9, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over IDS provided: Stiles et al. (Pub. No. US 2009/0186611 A1; hereinafter Stiles) in view of Smith et al. (Pub. No. US 2004/0032367 A1; hereinafter Smith) 
Regarding claim 9, Stiles discloses A system to facilitate connectivity between a user device on board a moving platform and a network, the system comprising: a base station, comprising: a first mechanically steerable antenna configured to be pointed toward a moving platform,  (See ¶0019, Each of the plurality of ground stations may include a ground station transceiver including a ground station antenna carried by a mechanically steered platform; See ¶0063, Using the contents of service reply message 92, the GS data transceiver may program its transceiver and steer its antenna in readiness from communication with the aircraft) wherein the moving platform includes a second mechanically steerable antenna configured to be pointed toward the base station,(See ¶0016, aircraft transceivers operated on a steerable platform and transmit a narrow beam towards its currently assigned GS) includes a receiver capable of being communicatively coupled to the second mechanically steerable antenna and to receive a first transmission from the system, (See ¶0016, aircraft transceivers operated on a steerable platform and transmit a narrow beam towards its currently assigned GS; See 0043,  Radio transceiver 32 is connected to antenna 36 which is typically mounted on the underside exterior 35 of the aircraft; See 0083, transmission being sent from the ground station antenna subsystem and received by the aircraft transceiver) and includes a transmitter capable of being communicatively coupled to the second mechanically steerable antenna and to transmit a second transmission to the system; (See ¶0016, aircraft transceivers operated on a steerable platform and transmit a narrow beam towards its currently assigned GS;  See 0083, a transmission being sent from the aircraft transceiver) a transmitter configured to be communicatively coupled to the first mechanically steerable antenna and to transmit the first transmission to the moving platform;  (See ¶0019, Each of the plurality of ground stations may include a ground station transceiver including a ground station antenna carried by a mechanically steered platform; See 0083, transmission being sent from the ground station antenna subsystem and received by the aircraft transceiver) and a receiver capable of being communicatively coupled to the first mechanically steerable antenna and to receive the second transmission from the moving platform (See ¶0019, Each of the plurality of ground stations may include a ground station transceiver including a ground station antenna carried by a mechanically steered platform; See 0083, transmission being sent from the ground station antenna subsystem and received by the aircraft transceiver; See 0083, a transmission being sent from the aircraft transceiver to the GS) 
Stiles fails to disclose a management device on the base station, wherein the management device is capable of being provided with a moving platform location, based on an ADS-B message transmitted by the moving platform, 
Smith discloses a management device on the base station, (See ¶0036, 1090 MHz remote receiver/transmitters 100 receives and decodes 1090 MHz ADS transmissions 140 to identify and locate ADS-B equipped aircraft 120, 130. 1090 MHz remote receiver/transmitters 100 send ADS-B surveillance data 200 to central workstation 170) wherein the management device is capable of being provided with a moving platform location, based on an ADS-B message transmitted by the moving platform, (See ¶0034, ADS-B concept [RTCA ADS-B MASPS], aircraft equipped with ADS-B 130, 120 periodically broadcast their own position information via ADS-B transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify aircraft can use the steering antenna to receive signals from the base station to include the central workstation receives ads-b message indicating the position of the aircraft.
The motivation to combine is to efficiently aggregate location data from all aircraft in the central workstation (See ¶0038).
Regarding claim 11, Stiles disclose the moving platform location is at least in part based on an update estimate of moving platform location. (See ¶0016, the event of a loss of connectivity between the aircraft and the GS, the aircraft will continue to point towards the selected GS, while the NOC directs the tracking of the GS antenna to a predicted path of the airplane.)
Regarding claim 12, Stiles discloses the moving platform is an airplane. (Figure 1, item 14 is aircraft considered a moving platform)
Regarding claim 15, Stiles discloses a method to facilitate network connectivity for a user device located on a moving platform, comprising: obtaining a first location of the moving platform that has a first steerable antenna adapted to be pointed in a direction of a second location of a first base station; (See 0016, aircraft transceivers operated on a steerable platform and transmit a narrow beam towards its currently assigned GS; See 0023, the signals received from the aircraft transceiver may include GPS signals indicating a location of the aircraft to be positioned in communication with a respective one of the plurality of ground stations) steering a second mechanically steerable antenna located at the first base station toward the first location of the moving platform, (See 0062-0063, Using the contents of service reply message 92, the GS data transceiver may program its transceiver and steer its antenna in readiness from communication with the aircraft) transmitting from the first base station a first signal toward the mobile platform; and receiving at the first base station a second signal sent from the mobile platform. (See 0064, The aircraft data transceiver preferably exchanges a test data message 94 with the GS data transceiver. If that exchange is successful, the data transceivers may begin exchanging live user data messages 96; See 0083, transmission being sent from the ground station antenna subsystem and received by the aircraft transceiver followed by a transmission being sent from the aircraft transceiver and being received by the ground station antenna subsystem)
	However, Stiles fails to disclose the first location of the moving platform being determined based on an ADS-B message associated with the moving platform;
Smith discloses the first location of the moving platform being determined based on an ADS-B message associated with the moving platform; (2004/0032367-See ¶0034, As defined by the ADS-B concept [RTCA ADS-B MASPS], aircraft equipped with ADS-B 130, 120 periodically broadcast their own position information via ADS-B transmission.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify aircraft can use the steering antenna to receive signals from the base station to include the central workstation receives ads-b message indicating the position of the aircraft.
The motivation to combine is to efficiently aggregate location data from all aircraft in the central workstation (See ¶0038).
Claim(s) 10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stiles in view of Smith and, further in view of Ohm et al. (Pub. No. US 2011/0182230 A1; hereinafter Ohm).
Regarding claim 10, Stiles in view of Smith fails to disclose the base station is collocated with a cellular network tower. 
Ohm discloses the base station is collocated with a cellular network tower. (See ¶0041, The airplane equipment 1b further comprises a transceiver unit 11 connected to the transmit and receive antenna 9 for handling the air-to-ground and ground-to-air communication with the base station 2 of the ground-based wireless cellular communication system)
Regarding claims 13 and 18, Stiles fails to discloses the first and second transmissions conform with LTE, 4G, 5G, or another cellular standard. 
Ohm discloses the first and second transmissions conform with LTE, 4G, 5G, or another cellular standard.  (See ¶0008, Each base station may serve several sectors (cells) of the space above and around it defined by some solid angle. Such an arrangement is very similar to common cellular mobile communication systems (e.g. GSM, UMTS, LTE); See ¶0016, the antenna for the exchange of user data with the ground-based wireless cellular system is a mechanically steered directive antenna or a two-dimensional beamforming antenna array adapted for automatic tracking of the ground-based base stations; See ¶0017,data exchanged between the ground-based base stations and the mobile airplane transceiver unit may consist of multiplexed data for the terminals inside the airplane and of signaling both related to the terminals and to the airplane transceiver units.)
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stiles in view of Smith and further in view of Chandra et al. (Pub. No. US 2019/0268064 A1; hereinafter Chandra).
Regarding claims 14 and 19, Stiles in view of Smith fails to disclose the first and second transmissions conform with an IEEE 802.11 standard.
Chandra discloses the first and second transmissions conform with an IEEE 802.11 standard. (See ¶0025, one or more wireless protocols to communicate between one or more airborne vehicle and one or more ground stations. Example wireless protocols may include protocols according to an 802.11 family of standards; See ¶0023, ACARS communications are messages between aircraft and ground stations via radio)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Stiles in view of Smith to include the communications between ground station and aircraft using IEEE 802.11 protocol. The motivation to combine is unlicensed operations, which serves to create a low barrier for innovation as well as a low compliance cost (See ¶0078).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stiles in view of Smith, and further in view of Ma et al. (Pub. No. US 2007/0161347 A1)
Regarding claim 16, Stiles discloses determining a third location of the moving platform; (See ¶0055, As the aircraft moves, both the aircraft transceiver (not shown) and the associated GS transceiver 41 track each other based on their respective GPS information.) steering a third mechanically steerable antenna located at a second base station toward the third location of the moving platform; (See ¶0070, Communications between the GS and aircraft radios provides seamless handoffs as the aircraft flies by. Eventually, a handoff to an adjacent GS occurs which is also performed without interruption to traffic; See ¶0072, a typical ground station antenna 102 that may be carried by a mechanically steered platform. As illustrated, the ground station antenna is moveable in the X, Y and Z axes so as to advantageously provide enhanced pointing capabilities; These steering capabilities advantageously allow the ground station antenna 102 to be readily pointed to an aircraft with which it is connected to; See ¶0062, , the service request message 90 may contain the aircraft's GPS location information (longitude, latitude and altitude), aircraft identification, and apparent heading (based on earlier GPS location information).) adapting the first steerable antenna to point in the direction of the second base station; (See ¶0064, When the aircraft beacon transceiver receives the service reply message 92 from the ground station, it similarly forwards the message to the aircraft data transceiver so that the aircraft data transceiver can ready itself for communication with the ground station.)
However, Stiles in view of Smith fails to disclose  transmitting from the second base station a third signal toward the mobile platform; and receiving at the second base station a fourth signal sent from the mobile platform.
Ma disclose  transmitting from the second base station a third signal toward the mobile platform; (See ¶0017, frequency from one band to another band for transmit and receive signals on reverse and forward links between an airborne aircraft and the plurality of base stations at the ground; See ¶0033, A radio network controller may coordinate a handover of such communications upon a user leaving an area of responsibility of one base station 115(1), into another base station 115(m). That is, a handover of mobile communications occurs for the mobile station 105 when responsibility of communication switches from a first cell sector served by the first base station 115(1) to a second cell sector served by the second base station 115(m)) and receiving at the second base station a fourth signal sent from the mobile platform. (See ¶0017, frequency from one band to another band for transmit and receive signals on reverse and forward links between an airborne aircraft and the plurality of base stations at the ground; See ¶0033, A radio network controller may coordinate a handover of such communications upon a user leaving an area of responsibility of one base station 115(1), into another base station 115(m). That is, a handover of mobile communications occurs for the mobile station 105 when responsibility of communication switches from a first cell sector served by the first base station 115(1) to a second cell sector served by the second base station 115(m))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Stiles in view of Smith  to include the handover base station communicates with the mobile device by transmitting and receiving signals. The motivation to combine is reduce inter-cell interference, while increasing throughput of the wireless communication system (See ¶0050).
Regarding claim 17, Stiles discloses estimating the third location of the moving platform before determining the third location.( See ¶0016, In the event of a loss of connectivity between the aircraft and the GS, the aircraft will continue to point towards the selected GS, while the NOC directs the tracking of the GS antenna to a predicted path of the airplane; See ¶0062, the initial acquisition or subsequent handoff to a ground station transceiver, the aircraft's beacon transceiver sends a service request message 90. This service request message 90 may either be sent via the in-band beacon via an open loop pointed aircraft antenna, based on the aircraft transceiver's knowledge of the location of all GSs and selection of the nearest GS or, if a low frequency beacon is used, to all ground station beacon transceivers within range. In either embodiment, the service request message 90 may contain the aircraft's GPS location information (longitude, latitude and altitude), aircraft identification, and apparent heading (based on earlier GPS location information).)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stiles in view of Smith, and further in view of Willets et al. (Pub. No. US 2006/0246328 A1; hereinafter Willets).
Regarding claim 20, Stiles in view of Smith and Small fails to disclose collocating the first base station with a cellular network tower; obtaining power from equipment shacks, in which cellular network tower equipment is housed, to power the first base station equipment. communicatively coupling the base station to a network to which cellular network tower equipment is communicatively coupled.
Willets disclose collocating the first base station with a cellular network tower; (2006/0246328 a1; See ¶0026, a base transceiver station (BTS) is located at or near an outdoor communications tower; See ¶0053, connected into the existing AC source, connecting the BTS to the tower and also into at least one communications line, e.g., a T-1 line.) obtaining power from equipment shacks, (See ¶0028, LMP batteries within a communications network is that they are environmentally friendly and noncorrosive. This allows a provider to house the batteries in cabinets or other enclosures without venting; See ¶0042, he lithium batteries 104 will temporarily bridge so that constant power is maintained to the BTS until fuel cell 106 comes on line) in which cellular network tower equipment is housed, (See ¶0048, The BTS equipment is housed in an enclosure (not shown) accessible through a pair of cabinet doors 302 and 304.) to power the first base station equipment communicatively coupling the base station; See ¶0042, lithium batteries 104 will temporarily bridge so that constant power is maintained to the BTS until fuel cell 106 comes on line)  to a network to which cellular network tower equipment is communicatively coupled. (See ¶0026, most wireless telecommunication networks, a base transceiver station (BTS) is located at or near an outdoor communications tower.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Stiles in view of Smith  to include the Base station has power supply near it. The motivation to combine is all three of these potential energy sources 102, 104, and 106 are used to ensure that DC power is maintained to the power-distribution unit (not shown) for the BTS 108 (See ¶0020).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Le et al. (Pub. No. US 2016/0014657 A1)- handover procedures of two or more modems from a serving base station to a target base station includes receiving at least one message indicative of at least one measurement report of radio conditions from at least one modem of the two or more modems; determining, based on the at least one message, whether to handover the two or more modems from the serving base station to the target base station; and upon determining to handover the two or more modems from the serving base station to the target base station, indicating to each of the two or more modems to send to the serving base station a measurement report configured to trigger a respective handover procedure from the serving base station to the target base station.
Kurby et al. (Patent No. US 5,559,806)- An earth station transceiver (210) is provided for communicating with at least one satellite (110, 120) in orbit. The earth station transceiver (210) has an antenna with an array of antenna elements (220, 230) and steering circuitry (240) for steering an antenna pattern created by the array of antenna elements. A position of a beam (310-330) from a satellite can be represented by a beam number. The antenna pattern can be determined without taking signal quality measurements when the beam is at an extreme elevation angle as represented by the beam number. Signal quality measurements can alternatively be made during a time slot or frame to choose an antenna pattern instead of choosing an antenna pattern based on satellite beam number when the beam is not at an extreme elevation angle. Signal quality measurements using the same antenna pattern are made to perform an intra-site handoff. Signal quality measurements using all antenna patterns are made to perform an intersite handoff.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/               Primary Examiner, Art Unit 2472